Citation Nr: 0500581	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  03-08 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for Charcot-Marie-Tooth 
(CMT) disease.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from February 1966 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida.

A hearing was held in March 2004, before the undersigned 
Veterans Law Judge sitting at the RO, who was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran and his representative testified that CMT is a 
hereditary disease, which the veteran had prior to service.  
They contend that the rigors of military duty aggravated the 
veteran's CMT.  The veteran further maintains that he had 
balance problems during service.  The service medical records 
reveal that he fell from a tank in early 1966 injuring his 
wrists.  He maintains that this injury was an early 
manifestation of his CMT.

The Board notes that the RO has not adjudicated the veteran's 
claim based on aggravation.

In a March 2003 letter, J.B., M.D., a neurologist, opined 
that the symptoms of the veteran's CMT began at age 18 or 19 
during his service.  Dr. J.B. noted that, although CMT is of 
itself progressive in nature, the veteran's heavy physical 
activities in the service aggravated his symptoms.

Dr. J.B. did not specifically relate the veteran's CMT to the 
documented fall during service.  Furthermore, Dr. J.B. did 
not explain whether the veteran's CMT was permanently 
worsened as a result of service.  Intermittent or temporary 
flare-ups during service of a preexisting injury or disease 
do not constitute aggravation; rather, the underlying 
condition, as contrasted with symptoms, must have worsened.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, 
"a lasting worsening of the condition"-that is, a worsening 
that existed not only at the time of separation but one that 
still exists currently-is required.  See Routen v. Brown, 10 
Vet. App. 183, 189 n.2 (1997); see also Verdon v. Brown, 8 
Vet. App. 529, 538 (1996).

Until recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, during 
the course of this appeal, the provisions of 38 C.F.R. § 
3.304(b) were invalidated as being inconsistent with 38 
U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. 
App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 (2003), 
Wagner v. Principi, No. 02-7347 (Fed. Cir. June 1, 2004), 
VAOPGCPREC 3-2003 (July 16, 2003). Pursuant to these 
developments, it is now clear that in order to rebut the 
presumption of soundness at service entry, there must be 
clear and unmistakable evidence showing that the disorder 
preexisted service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003 (July 16, 2003).

In light of Dr. J.B.'s opinion, the Board finds that a VA 
examination is necessary before addressing this issue on 
appeal.

Finally, correspondence of record reveals that the veteran 
has applied for Social Security Administration disability 
benefits.  The record also shows that the RO has made several 
attempts to obtain relevant records from SSA, with no 
response to date.  In light of this situation, the veteran 
should be asked to provide copies of any relevant SSA 
records.  

Thus, for these reasons, this case is REMANDED to the RO for 
the following development and consideration:

1.  Ask the veteran to provide the names 
and addresses of all private clinical 
sources and approximate dates of 
treatment, evaluation or hospitalization 
for his CMT disease prior to, during, and 
since his military service. Ask him to 
complete and return the appropriate 
releases (VA Form 21-4142s) for the 
medical records of each private care 
provider he identifies. This should 
include, but is not limited to, all 
records from Dr. J.B.

?	The veteran should specifically be 
requested to provide the names and 
addresses of the treating physicians 
who have rendered diagnoses or 
opinions, including having simply 
verbally informed him, that his CMT 
disease is related to or due to his 
military service.

?	Also ask each treating source to 
provide a medical opinion or 
diagnosis concerning the etiology of 
the CMT disease-particularly insofar 
as whether any is related to the 
veteran's service in the military 
and whether it preexisted military 
service and underwent an increase in 
severity during military service 
beyond its natural progression.

2.  The RO should ask the veteran to 
explain the status of any disability 
claim he has filed with the SSA.  If a 
decision has been made, the RO should 
make another request for the SSA records.  
The veteran should also be asked to 
provide copies of the relevant SSA 
records that he has in his possession.  

3.  Schedule the veteran for a VA 
neurological examination to determine the 
nature, etiology and probable time of 
onset of his CMT disease.  Send the 
claims folder to the examiner for a 
review of the veteran's pertinent medical 
history.  The rationale for all diagnoses 
and opinions expressed should be 
discussed. The examination report must 
confirm that the claims folder was 
reviewed.

The examiner should indicate whether it 
is at least as likely as not that any in-
service manifestations, including heavy 
legs during marching or falling from a 
tank in 1966 and injuring his wrists were 
the earliest manifestations of CMT 
disease.  If so, the examiner should also 
determine whether the veteran's CMT was 
permanently worsened as a result of 
service.

If there is no clear and unmistakable 
evidence that CMT disease preexisted 
military service and there is no clear 
and unmistakable evidence of an increase 
in severity of CMT disease during 
service, the examiner should render an 
opinion indicating whether it is at least 
as likely as not that CMT disease first 
manifested during active service or is 
otherwise related to military service.

4.  If any development is incomplete, 
including if the VA examiner's medical 
evaluation report does not include the 
opinion requested, appropriate corrective 
action should be taken. 38 C.F.R. § 4.2

5.  Then, the RO should readjudicate the 
claim in light of the guidelines 
established in the recent and as yet 
unnumbered and unpublished General 
Counsel Opinion cited above.  If the 
benefit sought on appeal is not granted, 
send the veteran and his representative 
an SSOC and give them an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order. No action is 
required of the appellant until notified. The purpose of this 
remand is to obtain clarifying information and to ensure due 
process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


